DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Response to Amendment
The Amendment, filed on 09/07/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 23-27, 29-36 and 38-44 have been considered and examined.  Claim(s) 1-22, 28 and 37 have been canceled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 23-27, 29, 31-36, 38 and 40-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merchant (US Pub. 2009/0207617) in view of Wilcox et al. (US Pub. 2008/0273325).
Regarding claim 23, Merchant discloses a lens apparatus (Fig. 5; 10 LED package holder) for protecting a light emitting diode (LED) (36 LED chip) mounted on a substrate (34 substrate), the lens apparatus (10) comprising: a lens (164 lens) having a mounting structure (edge of lens 164) configured to mount the lens (164) to a base (12 housing+20+70) and an optics region (dome portion of 164) configured to focus light emitted from the LED (36 LED chip); an alignment feature (166 projecting features) on the mounting structure (edge of lens 164) and that is configured to align the LED (34) relative to the lens (164) when the lens (164) is mounted to the base (12 housing+20 heat sink+70 secondary heat sink); and a compression surface (40 contact features with spring force; [0022]) configured to compress the substrate (34) to the base (20), wherein the alignment feature (166) comprises one of a projection (166 [0035].  Call the entire circular structure a projection or a group projection.) extending from the mounting structure (Fig. 5 edge of 164) or a hole extending in the mounting structure except for a compression surface configured to compress the substrate to the base, such that the lens apparatus is configured as an environmentally protective seal for the LED, wherein the compression surface comprises a rigid layer directly coupled to a thermal isolation layer and the substrate.

    PNG
    media_image1.png
    466
    723
    media_image1.png
    Greyscale
).


As to claim 24, Merchant discloses wherein the alignment feature (alignment features 166 [0035]. comprises an indentation flange (166) extending from the mounting portion (mounting portion of 164) of the lens adjacent to the compression surface (40).

Regarding claim 25, Merchant discloses the invention as disclosed above except for wherein the base comprises a heat sink and the compression surface is configured to compress the substrate to the heat sink, such that the lens apparatus is configured as the environmentally protective seal to protect the LED from environmental conditions.
Wilcox teaches wherein the base (18 heat sink) comprises a heat sink (18) and the compression surface (26+22+30) is configured to compress the substrate (12) to the heat sink (18), such that the lens apparatus (20) is configured as the environmentally protective seal to protect the LED from environmental conditions ([0012]; see Fig. 3; 20 against 30 creates a seal which will at least partially protect the LED from environmental conditions.).


As to claim 26, Merchant further comprising a thermal interface (48 thermal interface material) coupling the substrate (34) to the heat sink (20 heat sink).

	
As to claim 27, Merchant discloses wherein the substrate (34) is captured (Fig. 5) within the projection (166s group projection) with the LED aligned (36; [0035]) to face the optics region (dome portion of the lens) of the lens (164).
	

As to claim 29, Merchant further comprising a fastening feature (72 fasteners) including at least one mounting hole (24 attachment features) configured to receive at least one of a screw (72 screw; [0035]), pin, and clip to fasten the lens apparatus (164) to the base (12).
	
Regarding claim 31, Merchant discloses a lens (164 lens) for protecting a light emitting diode (LED) (36 LED chip) mounted on a substrate (12+20+70), the lens (164) comprising: an optics region (dome portion of 164) configured to focus (Fig. 5) light emitted from the LED (36); an alignment feature (166) comprising one of a projection (have a group projection be the projection; 166; [0035]) and a hole and configured to except for a compression surface configured to compress the substrate to a base, such that the lens protectively seals the LED from environmental conditions, wherein the compression surface comprises a rigid layer directly coupled to a thermal isolation layer and the substrate.
Wilcox teaches a compression surface ([0014] compression caused by tightening down 26 cover pressing down on 22 gasket pressing down on 38 flange) configured to compress ([0014]) the substrate (12 mounting board) to a base (18 heat sink), such that the lens (36 lens portion) protectively seals the LED (12) from environmental conditions (the flanges of the seal will form an environmentally protective seal. The seal created by 30 metal layer Fig. 3; There will be at least some kind of seal to protect from at least some level of environmental contamination. ), wherein the compression surface (Fig. 5; Bottom surface of 26) comprises a rigid layer (30 metal layer+rigid layers immediately on each side of 30; See Fig. below.) directly coupled (directly coupling) to a thermal isolation layer (22 gasket) and the substrate (12 mounting board+ layer immediately above 12.  See Fig. below.) (
    PNG
    media_image1.png
    466
    723
    media_image1.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the compression surface configuration and protective seal as taught by Wilcox for the lens apparatus as disclosed by Merchant to utilize a surface that is compressed to create a protecting environmental seal (Fig. 3) to keep ingress out of the light source area Fig. (3) and/or to utilize compression to keep the apparatus tight together (Figs. 1 and 3).

As to claim 32, Merchant discloses wherein the alignment feature ([0020] The housing 12 may have one or more alignment features 166 comprises an indentation flange extending from the mounting portion (mounting portion of 164) of the lens adjacent to the compression surface (40).

Regarding claim 33, Merchant discloses the invention as disclosed above except for wherein the base comprises a heat sink and the compression surface is configured to compress the substrate to the heat sink, such that the lens apparatus is configured as the environmentally protective seal to protect the LED from environmental conditions.
Wilcox teaches wherein the base (18 heat sink) comprises a heat sink (18) and the compression surface (26+22+30) is configured to compress the substrate (12) to the heat sink (18), such that the lens apparatus (20) is configured as the environmentally protective seal to protect the LED from environmental conditions ([0012]; see Fig. 3; 20 against 30 creates a seal which will at least partially protect the LED from environmental conditions.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the compression surface configuration as taught by Wilcox for seal configuration as disclosed by Merchant to utilize a compression seal to protect the LEDs from environmental ingress/contamination and/or provide a weather proof seal ([0012]). 

As to claim 34, Merchant discloses wherein the alignment feature (166) extends from a mounting portion of the lens (mounting portion of 164) to align ([0035]) the LED (36) relative to the lens (164).

As to claim 35, Merchant discloses further comprising a thermal interface (48) coupling the substrate (34) to the heat sink (20), such that lens apparatus (164) is 

As to claim 36, Merchant discloses wherein the substrate (20) is captured (Fig. 5) within the projection (group projection of 166) or the hole the LED (36) aligned ([0020]; [0035]) to face the optics region of the lens (dome portion of 164).

As to claim 38, Merchant discloses further comprising a fastening feature including at least one mounting hole (24) configured to receive at least one of a screw (72 screw/bolt; [0035]), pin, and clip to fasten the lens apparatus (10) to the base (12+70).

Regarding claim 40, Merchant discloses an environmentally protective cover (Fig. 5 and 6; 10 LED package holder) for protecting a light emitting diode (LED) (36 LED package) mounted on a substrate (34 substrate) from environmental conditions, the cover (164) comprising: an alignment feature (166) disposed on the cover (164) and configured to align ([0035]) the LED (36) to a position relative to the cover (164); and an environmentally protective seal (seal between 164 and 12+70+20) that seals (seal created at least keep some particles out) the cover (164) to the base (12+70+20), such that the alignment feature (166) captures (34 caught within the 166s) the substrate (34) to align the LED (36) to the position relative to the cover (dome portion of 164) and protectively seal the LED (36) from the environmental conditions (The LED is except for a compression surface on the cover and configured to compress the substrate to a base, wherein the compression surface comprises a rigid layer directly coupled to a thermal isolation layer and the substrate..
Wilcox teaches a compression surface (bottom surface of 26 cover) on the cover (20+22) and configured to compress the substrate (12) to a base (18), wherein the compression surface (Fig. 5; Bottom surface of 26) comprises a rigid layer (30 metal layer+rigid layers immediately on each side of 30; See Fig. below.) directly coupled (directly coupling) to a thermal isolation layer (22 gasket) and the substrate (12 mounting board+ layer immediately above 12.  See Fig. below.) (
    PNG
    media_image1.png
    466
    723
    media_image1.png
    Greyscale
). 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the compressing configuration as taught by Wilcox for the structure for maintaining sealing and connection as disclosed by Merchant to utilize structure to connect and maintain at least some environmental sealing of a lens cover (Fig. 1 and 3) and/or to utilize compression to keep the apparatus tight together (Figs. 1 and 3).

Regarding claim 41, Merchant discloses the base (12+70+20) comprises a heat sink (20 or 70 or 20+70) configured to dissipate heat from the LED (36 LED chip) when the cover (164) is sealed (Fig. 5) to the heat sink (12+20+70).
	
	
As to claim 42, Merchant discloses further comprising an optics region (dome portion of 164) configured to form a selected beam pattern (whatever beam pattern the dome creates.) from light emitted from the LED (36) when located at the position (Fig. 5) relative to the cover (164). 

As to claim 43, Merchant discloses wherein the substrate (34) is captured within (Fig. 5;) the projection comprising at least one flange (166) with the LED (36) aligned to face the optics region (dome region of 164).

As to claim 44, Merchant discloses further comprising a fastening feature (24 attachment features with 72 fasteners) including at least one mounting hole (24) configured to receive at least one of a screw (72 screw/bolt; [0035]), pin, and clip to fasten the lens (164) apparatus to the heat sink (12+20+70; See Fig. 5).

Claims 30 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merchant and Wilcox as applied to claim 29 and 38 above, and further in view of Bahr et al. (US Pub. 2007/0056620).
Regarding claims 30 and 39, Merchant discloses the invention as disclosed above except for wherein the fastening feature further comprises a protection surface configured to compress at least one of a gasket and an O-ring between the lens apparatus and the base.
Merchant teaches wherein the fastening feature (72 pair of fasteners) further comprises a protection surface (bottom surface of head of 72) configured to 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Bahr’s Thermal Gasket as described above in Merchant’s thermal interface material using the rationale of Art Recognized Equivalence for the same purpose (MPEP 2144.06) of removing heat from a heat generating device (102) which LEDs are.

	
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. Applicant asserts that the layers directly above and below metal layer 30 are empty gaps.  If this were true then item 20 would be floating on air.  The examiner notes there are clearly defined lines showing layers above and below layer 30 and they are rigid because extensions of these layers beyond 30 do not sag downward.  The applicant points to 26 as being 22.  The Examiner notes that 22 is 22 (0026).  The Examiner notes that 22 is compressed into the two layers on both sides of 30 especially by the screws shown in Fig. 1 and 2.  


	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875